Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. John A. LeBlanc on 8/25/2022.

The application has been amended as follows: 
Claim 1: An electronic device comprising: a housing; a first display configured to be slidable through the housing, wherein at least a portion of the first display is exposed to an outside through the housing, and wherein a region of the first display, exposed to the outside, is capable of being changed based on sliding of the first display through the housing; a second display spaced a certain distance apart from the exposed at least portion of the first display and disposed to form a flat surface with the exposed at least portion of the first display; a member, one end of the member being adjacent to the exposed at least portion of the first display, wherein the member comprises a metal structure or an optical member made of a material which diffuses light incident to the member, and wherein the second display is disposed adjacent to another end of the member; and at least one processor disposed in the housing, wherein the at least one processor is configured to display first content on the first display and second content on the second display.
Claims 2-3 (cancelled)
Claim 7: The electronic device of claim 6, wherein, according to the movement of the exposed at least portion of the first display, a size of the exposed region of the first display is changed, and a size of an exposed region of the second display is maintained.
Claim 15: The electronic device of claim 14, wherein the at least one processor is further configured to perform control based on the identification of movement of the first display such that the optical member moves.
Claim 16: An electronic device comprising: a housing; a first display configured to be slidable through the housing, wherein at least a portion of the first display is exposed to an outside through the housing; a second display having a length smaller than a length of the exposed at least portion of the first display; a member disposed between the first display and the second display, wherein a width of the first display corresponds to a width of the second display, and wherein a width of the member corresponds to the width of the first display and the width of the second display; and at least one processor disposed in the housing, wherein the at least one processor is configured to display first content on the first display and second content on the second display, and wherein the exposed at least portion of the first display, an upper surface of the second display, and an upper surface of the member form one flat surface.
Claims 17-19 (cancelled)
Claim 20: An electronic device comprising: a housing; a first display configured to be slidable through the housing, wherein at least a portion of the first display is exposed to an outside through the housing; a second display spaced a certain distance apart from the exposed at least portion of the first display and disposed to form a flat surface with the exposed at least portion of the first display, a length of the second display being smaller than a length of the first display, a width of the second display corresponding to a width of the first display; being configured to display first content on the first display and second content on the second display; and a first housing in which the exposed at least portion of the first display is disposed; a second housing in which the second display is disposed; a roller configured to move the first housing; a motor configured to rotate the roller, wherein the first housing is disposed to be slidable on the housing, and wherein one end of the second housing is coupled to one end of the housing;facing a surface of the received at least other portion of the first display; and a servo motor configured to move the structure, wherein the at least one processor is further configured to: detect falling of the electronic device by using the at least one second sensor, and drive the servo motor, based on the detection of falling of the electronic device, when it is identified that the first display moves, and wherein the structure is moved in a direction opposite a movement direction of the first housing by the driving of the servo motor.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Lee et al. (US 20210216108 A1) discloses an electronic device (flexible display device 500 in see figs 10a-11) comprising: a housing (first body 510); a first display (flexible display 530) configured to be slidable through the housing, wherein at least a portion of the first display is exposed to an outside through the housing, and wherein a region of the first display, exposed to the outside, is capable of being changed based on sliding of the first display through the housing (see paragraph 221); a second display (i.e., display of mobile terminal 10 that is received in space S in fig 11; see paragraph 223) spaced a certain distance apart from the exposed at least portion of the first display and disposed to form a flat surface with the exposed at least portion of the first display; and at least one processor (controller 180 in fig 1 and paragraph 63) disposed in the housing.

Re claims 1, 4-15: The best prior art of record, taken alone or in combination thereof, fails to teach an electronic device including, along with other limitations, a member, one end of the member being adjacent to the exposed at least portion of the first display, wherein the member comprises a metal structure or an optical member made of a material which diffuses light incident to the member, and wherein the second display is disposed adjacent to another end of the member as set forth in the claim.
Re claim 16: The best prior art of record, taken alone or in combination thereof, fails to teach an electronic device including, along with other limitations, a member disposed between the first display and the second display, wherein a width of the first display corresponds to a width of the second display, and wherein a width of the member corresponds to the width of the first display and the width of the second display, and wherein the exposed at least portion of the first display, an upper surface of the second display, and an upper surface of the member form one flat surface as set forth in the claim.
Re claim 20: The best prior art of record, taken alone or in combination thereof, fails to teach an electronic device including, along with other limitations, a structure included in the second housing, one surface of the structure facing a surface of the received at least other portion of the first display; and a servo motor configured to move the structure, wherein the at least one processor is further configured to: detect falling of the electronic device by using the at least one second sensor, and drive the servo motor, based on the detection of falling of the electronic device, when it is identified that the first display moves, and wherein the structure is moved in a direction opposite a movement direction of the first housing by the driving of the servo motor as set forth in the claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nidhi Thaker whose telephone number is (571)270-3408. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIDHI THAKER/Primary Examiner, Art Unit 2835